Citation Nr: 1147098	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from September 1952 to August 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

On the Veteran's April 2010 substantive appeal, he requested a hearing before the Board.  In May 2010, he requested that the hearing be conducted at the RO in St. Louis instead of in Chicago because traveling to Chicago was a greater distance.  He reported that traveling that distance would produce financial and medical hardship for him since he would have to travel 6 or 7 hours one way to get to Chicago.  He pointed out that the RO in St. Louis was only about an hour and a half away.  He reported that at his age and with his medical conditions a trip to Chicago would be extremely difficult.  The Board notes that the Veteran is 79 years old and that based on a November 2008 outpatient report, he has multiple medical conditions noted in his history.  His claim has been advanced on the docket based on advancing age.  

The Veteran was scheduled for a Board hearing to be conducted in November 2011 at the Chicago RO.  He did not appear.  The Board finds that the Veteran should be provided with an opportunity to appear at a hearing as he requested at the RO in Saint Louis.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). Good cause has been shown for the Veteran's failure to report to the previously-scheduled hearing.  Since the RO schedules such hearings, a remand of this matter to the RO is warranted. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, this matter is hereby REMANDED to the RO for the following action: 

The RO should schedule the Veteran for the requested hearing at the earliest available opportunity, at the RO in St. Louis, Missouri.  The RO must notify him and his representative of the date and time of the hearing, consistent with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



